Title: Franklin and Jefferson to Adams, with Proposed Treaty with Great Britain, 8 July 1785
From: Franklin, Benjamin,Jefferson, Thomas
To: Adams, John




Sir
Passy July 8. 1785.

We duly received your letter of the 20th. of June and now in consequence thereof send you a draught of a treaty which we should be willing to have proposed to the court of London. We have taken for our ground work the original draught proposed to Denmark, making such alterations and additions only as had occurred in the course of our negociations with Prussia and Tuscany and which we thought were for the better. These you will find in the 4th. 9th. 13th. and 25th. articles, and are such as met your approbation when we were considering those treaties. Nevertheless we shall be happy to concur with you in any thing better which you may wish to propose either in the original draught or the amendments. Particularly we wish it were possible to convince the British court that it might be for their interest to continue their former bounties on the productions of our country on account of their quality, and of the nature of the returns, which have always been in manufactures and not in money.
We have the honour to be with sentiments of the highest respect Sir Your most obedt. & most humble servts.



Enclosure
Draught of a treaty of Amity and Commerce between

 his Britannic majesty and the United states of America
The parties being willing &c. [as in the draught proposed to Denmark in every part, except in the following passages.]
Art. 4. More especially each party shall have a right to carry any kinds of produce manufactures and merchandize of whatever place they be the growth or manufacture in their own or any other vessels to any parts of the Dominions of the other where it shall be lawful for all persons freely to purchase them, and thence to take the produce manufactures and merchandize of whatever place or growth, which all persons shall in like manner be free to sell them, paying in both cases such duties charges and fees only as are or shall be paid by the most favoured nation. Nevertheless each party reserves to itself the right where any nation restrains the transportation of merchandize to the vessels of the country of which it is the growth or manufacture to establish against such nation retaliating regulations: and also the right to prohibit in their respective countries the exportation or importation of any species of goods or commodities whatsoever, when reasons of state shall require it. In this case the subjects or citizens of either of the contracting parties shall not import nor export the merchandize prohibited by the other. But if one of the contracting parties permits any person of their own or any other nation to import or export the same merchandize the citizens or subjects of the other shall immediately enjoy the same liberty.
Art. 9. Add to the end of the article ‘the antient and barbarous right to wrecks of the sea shall be entirely abolished, with respect to the subjects or citizens of the two contracting parties.’
Art. 13. The passage ‘Nevertheless &c.’ to run as follows. ‘Nevertheless it shall be lawful to stop such vessels, and to make them unlade such articles in the nearest port, putting them under safekeeping; or to detain them for such length of time as the Captors may think necessary to prevent the inconvenience or damage that might ensue from their proceeding; paying however a reasonable compensation for the loss such arrest shall occasion to the proprietors: or it shall be allowed to use in the service of the captors the whole or any part of the military stores so detained, paying the owners the full value of the same to be ascertained by the current price at the place of it’s destination. But in the case of a vessel so stopped for articles heretofore deemed contraband, if the master will deliver out the goods supposed to be of contraband nature, he shall be admitted to do it, and the vessel shall not in that case be carried into any port, nor further detained, but shall be allowed to proceed on her voiage. Nor shall any such articles be subject to be taken or delayed in any case if they be not in greater quantity than may be necessary for the use of the ship, or of the persons in it.’
Art. 22. Between ‘places’ and ‘whose’ insert ‘and in general all others.’
Art. 24. For ‘necessaries’ substitute ‘comforts.’
Art. 25. Add to the clause ‘but if any such Consuls shall exercise  commerce, they shall be submitted to the same laws and usages to which the private individuals of their nation are submitted in the same place.’

